Citation Nr: 9925281	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $900.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1945 to June 
1946, and from April 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in May 
1996, which denied waiver of recovery of an overpayment in 
the calculated amount of $2,400.  Later that month, the 
overpayment was reduced to $900, due to consideration of 
unreimbursed medical expenses.  Waiver was denied on the 
basis that the veteran had shown bad faith in the creation of 
the overpayment, thus precluding waiver.  However, in 
February 1999, the Board found that bad faith was not present 
in the creation of the overpayment, and the case was remanded 
to the RO for consideration of the principles of equity and 
good conscience.  Although the record does not reflect that 
the RO took any action on the remand request, we believe that 
to further delay a decision would not be in the best 
interests of the veteran or the VA.  


FINDING OF FACT

Financial hardship which would result if the VA recovered the 
overpayment of $900 which resulted when the veteran failed to 
report income earned in connection with a private business 
operated primarily by his wife, is not outweighed by other 
factors of equity and good conscience, such as the veteran's 
fault and unjust enrichment, both of which are slight.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the calculated amount of $900 would be against 
equity and good conscience; therefore, recovery of the 
overpayment must be waived. 38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(a) (1998).  
In this case, the Board, in its February 1999 decision, found 
that fraud, misrepresentation or bad faith had not been 
shown; consequently, the remaining issue is whether it would 
be against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (1998).  In making this determination, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment or 
detrimental reliance, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
veteran, and whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet.App. 544 (1994). 

The overpayment at issue was created when the RO discovered, 
as the result of an income verification match (IVM) in 1995, 
that the veteran had earned income in 1993, which he had not 
reported to the VA.  As a result of his failure to report 
that income, he received pension benefits to which he was not 
entitled.  Later, he submitted unreimbursed medical expenses 
for the pertinent time period which reduced the overpayment 
to $900; however, he still received $900 to which he was not 
entitled, representing unjust enrichment, although not to a 
substantial degree.  Moreover, he was at fault in his failure 
to notify VA of this income, and there is no apparent VA 
fault.  The veteran testified at his hearing before a hearing 
officer in June 1997 that he did not believe he had to report 
the income, because it was earned in the course of operating 
a small radio station owned by the veteran and his wife, and 
all earnings were invested back into the enterprise.  
Although, in light of the fact that he reported the earnings 
on his tax return, he knew or should have known that the 
earnings were income, and should be reported to the VA, we 
believe his fault to be somewhat mitigated by his apparent 
belief that since the earnings were essentially not available 
for living expenses, he did not have to report them.  

Moreover, financial status reports have shown expenses in 
excess of income, suggesting financial hardship.  
Additionally, it has not been shown that waiver of recovery 
of the overpayment would defeat the purpose of pension 
benefits.  Consequently, in view of these circumstances, the 
Board finds that to require recovery of the overpayment would 
violate the principles of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  Accordingly, 
waiver of recovery of the overpayment in the amount of $900 
is warranted.  









ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $900 is 
granted, subject to the law and regulations governing 
monetary benefits.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

